Opinion issued January 11, 2007







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01117-CV



IN RE BRUCE SMITH, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Bruce Smith, complains of the trial
court's (1) July 18, 2006 order requiring him to pay additional money to cover the
expenses of the Amicus Attorney, as well as the court's requiring him to pay for
counseling and treatment for his minor children and failing to hold a hearing
regarding his children's psychiatric care.  He also complains that the Amicus
Attorney has exceeded his statutory authority.
	We deny the petition for writ of mandamus.

PER CURIAM


Panel consists of Chief Justice Radack, Justice Alcala, and Justice Bland.	
1.               --